Citation Nr: 1722794	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative disease.

2.  Entitlement to an initial compensable rating for arthritis of the right knee prior to April 18, 2010, and in excess of 10 percent thereafter.

(The issue of entitlement to an annual clothing allowance is addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to February 1985, from July 1986 to January 1995, and from April to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a July 2012 rating decision, the initial evaluation for arthritis of the right knee was increased from a noncompensable evaluation to 10 percent, effective April 18, 2010.  

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board in December 2015, at which time it was remanded to provide examinations to ascertain the current severity of the Veteran's service-connected lumbosacral strain with degenerative disease and arthritis of the right knee.  As review of the record indicates that additional development is necessary, the Board need not address whether the Agency of Original Jurisdiction (AOJ) has complied with the directives of the previous remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to adequately rate the Veteran's lumbosacral strain with degenerative disease and arthritis of the right knee.

In June 2016, the Veteran was afforded VA examinations in response to the December 2015 Board remand.  The Board finds that the examinations are inadequate because the examiner did not test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  Thus, additional VA examinations are needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file outstanding records of the Veteran's VA treatment.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected lumbar spine and right knee disabilities, to include any functional effects.  The Veteran's claims file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished. 

For both the lumbar spine and right knee disabilities, the examiner should determine the range of motion, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  The VA examiner should state whether the lumbar spine is or can be considered a "weight-bearing joint" for purposes of range of motion testing of the joint.  Correia, 28 Vet. App. at 168, Footnote 7.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

The examiner should also note whether the Veteran has any neurologic abnormalities (such as bowel or bladder impairment) that are associated with his service-connected lumbar spine disability and note the severity of any such abnormalities.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




